Citation Nr: 1429607	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-33 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 31, 2011, and from 50 percent thereafter.

2.  Entitlement to service connection for bilateral patella chondritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to May 1988 and from October 2001 to October 2004.  The Veteran also had service with the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In the March 2008 rating decision, the RO granted the Veteran's claim of entitlement to service connection for PTSD, and assigned a 30 percent rating, effective May 22, 2007.  In a May 2011 rating decision, the RO increased the Veteran's rating to 50 percent, effective March 31, 2011.  Because the Veteran disagreed with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher rating during the pendency of the appeal of 50 percent for PTSD, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2011, the Veteran testified before the undersigned by videoconference at a Board hearing, and a transcript of this hearing is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Significantly, the record does not reflect that the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation, and the Veteran has not alleged as much.  Indeed, the Veteran specifically testified he is currently employed.  See Board Hearing Tr. at 8.  Accordingly, the Board concludes that a claim for TDIU has not been raised by either the Veteran or the record.

The issue of entitlement to service connection for bilateral patella chondritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the grant of service connection, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

For the entire rating period on appeal, the Veteran's PTSD has met the criteria for an initial disability rating of 70 percent, but no higher.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant matter.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  The VCAA notice requirements apply to all five elements of a claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.

VA has satisfied its VCAA duty to notify obligations with respect to the Veteran's claim for increased initial rating for PTSD.  Since the March 2008 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  An August 2009 Statement of the Case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter; a May 2011 Supplemental SOC readjudicated the matter after the Veteran responded and further development was completed.  38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice regarding this issue was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran was afforded VA examinations to assess the severity of his PTSD in July 2007 and March 2011.  The reports of these examinations are adequate for rating purposes as they reflect the examiners interviewed and examined the Veteran, reviewed the claims file, and reported the clinical findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The Veteran was provided an opportunity to set forth his contentions on the claims during the July 2011 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the July 2011 hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained or attempted to be obtained.  See March 2008 Formal Finding of Unavailability of National Guard and service treatment records and March 2008 letter informing Veteran of the unavailability of such records, pursuant to 38 C.F.R. § 3.159(e).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Initial Evaluation of PTSD

The RO granted the Veteran's claim of entitlement to service connection for PTSD in a March 2008 rating decision, assigning a 30 percent rating, effective May 22, 2007.  In a May 2011 rating decision, the RO increased the Veteran's evaluation for PTSD to 50 percent, effective March 31, 2011.  The Veteran maintains that a higher rating is warranted for both rating periods on appeal.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2013).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

For the period prior to March 31, 2011, Veteran's PTSD was evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The next highest rating of 50 percent is assigned for PTSD under Diagnostic Code 9411 where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

For the period from March 31, 2011, Veteran's PTSD was evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The next highest rating of 70 percent is assigned for PTSD under Diagnostic Code 9411 where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

After reviewing the medical and lay evidence of record, the Board finds that the Veteran's PTSD symptoms are congruent with the criteria for a 70 percent rating outlined above, for the entire rating period on appeal (to include the period prior to March 31, 2011).  The record reflects that the Veteran has had sporadic passive suicidal ideation since 2007.  See July 2007 VA examination report (reporting passive suicidal ideation, but denying active suicidal ideation, plans, or intent); August 2010 VA Suicide Assessment (Veteran answering "yes" as to whether the felt hopeless about the present or future and whether he had thoughts about taking his life over the last few weeks; finding that the Veteran was a moderate suicide risk); August 2010 VA social work note (reporting fleeing suicidal ideation); March 2011 VA examination report (admitting to passive suicidal ideation, saying that he had little desire to live).  In this regard, in August 2010, the Veteran attempted to admit himself for inpatient psychiatric treatment due to PTSD symptoms and suicidal ideation.  The emergency department at the VA Medical Center determined that the Veteran was not "iminently [sic] suicidal or homicidal," and he was referred for outpatient treatment.

The Veteran's PTSD symptoms have significantly affected his ability to maintain personal relationships inside and outside of the workplace.  In October 2001, the Veteran and his wife divorced after only 18 months of marriage.  The Veteran credibly reported at his most recent VA examination that the divorce was due to his change in behavior after returning from Iraq.  See March 2011 VA examination report.  He reported that his wife complained he was more distant and isolative upon his return.  Id.  The evidence of record reflects that the Veteran occasionally dates women, but he has difficulty fostering meaningful relationships.  See, e.g., July 2007 VA examination report (noting increasing tensions with girlfriend due to becoming more emotionally distant; reporting period of time throughout a month where he lives in his car); September 2010 VA social work note (stating that he broke up with his girlfriend because he could not give her what she needed); July 2011 Board Hearing Tr. at 10 ("I pretty much stay to myself all of the time.  I went out on a couple of dates but most of the girls that I have been out with, if you don't want to go anywhere and you don't want to do anything and I really I don't, you know . . .").  The Veteran has also become socially isolative.  See July 2007 VA examination report (psychiatrist finding that while social functioning was grossly intact for basic skills, the Veteran was somewhat numbed, distant, preoccupied, and avoidant); August 2010 VA Social Work Telephone Encounter note (Veteran's girlfriend reporting that he was becoming more socially isolative and self-deprecating); March 2011 VA examination (reporting having no friendships, and participating in no social organizations or church).  At his hearing, the Veteran testified that he has little interaction with people at work, see Board Hearing Tr. at 8, although there is no indication from the record or the Board hearing transcript that it was due to his PTSD.  See id. (noting that due to orthopedic issues, the Veteran was moved into a management position where he interacts with a few people).

The Veteran has also experienced severe depression, and has endorsed periods of hallucinations, paranoia, and flashbacks with sleep disturbances.  In May 2007, the Veteran reported visual hallucinations out of his peripheral vision.  See May 2007 VA Mental Health Intake and Assessment.  The Veteran reported visual, olfactory, and auditory triggers of memories of his experiences in Iraq.  Id.  In August 2010, the Veteran endorsed paranoia, stating that he had fears that someone was watching him from the house next door.  See August 2010 VA Psychiatry Intake.  At his March 2011 VA examination, the examiner noted that the Veteran described a severe level of depression and anxiety.  The Veteran reported being depressed most every day, with severe decreased interest, low motivation, anhedonia, sadness, and pessimism.  The Veteran has also suffered from significant sleep disturbances, requiring a nightly sleep aid.  

The Board recognizes that the Veteran does not have significant occupational impairment, but finds that this is due to the isolative nature of his current position.  The Veteran has demonstrated severe social impairment, depression, and suicidal ideation throughout the entire appellate period.  Notably, at the March 2011 VA examination, the examining psychologist noted that, despite the Veteran's lack of occupational impairment, he had been "struggling significantly" in recent years.  As such, the Board finds that a 70 percent rating is appropriate for the entire rating period on appeal.

The Board notes that there have been periods of record where the Veteran has shown moderate symptomatology (see, e.g., July 2007 VA examination report, finding chronic, moderate PTSD symptoms), however, given the extent of the Veteran's extended passive suicidal ideation, intrusive thoughts and memories, sleep disturbances, depression, and significant social isolation, the criteria for a 70 percent disability rating for PTSD have been satisfied for the entire appellate period.

The Veteran's PTSD symptoms do not, however, warrant the assignment of an even higher 100 percent rating, at any time during the appeal.  A 100 percent rating is assigned for PTSD under Diagnostic Code 9411 where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Although the Veteran's PTSD is productive of minimal occupational and significant social impairment, such impairment is not total as required for a 100 percent rating.  While the Veteran has no social outlets, he still reported having a relationship with his family.  See March 2011 VA examination report ("[Veteran] gets along with [daughter] and talks by phone weekly").  The Veteran is also enrolled full time in online classes for a Bachelor's degree, and he works full time "without any significant work related troubles."  See March 2011 VA examination report.  There is no indication that the Veteran suffers from gross impairment in thought processes or communication.  There have been no reports of record of any disorientation or severe memory loss.  The Veteran has not been found to suffer from persistent delusions or hallucinations.  Although the Veteran suffers from passive suicidal ideation, he has consistently denied any plan or intent.

The Veteran's Global Assessment of Functioning (GAF) scores have ranged from 45 (at May 2007 VA Mental Health Intake) to 65 (at August 2010 VA Psychiatry Intake).  GAF scores in this range are consistent with moderate to severe impairment in social and occupational functioning and are not reflective of total social and occupational impairment See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders 46-47 (4th ed. 1994).

In short, although the Veteran's PTSD is productive of occupational and social impairment consistent with a 70 percent rating, the criteria for a 100 percent rating not been shown for any rating period on appeal.

As indicated, the AOJ already granted staged ratings for the Veteran's PTSD under consideration.  The Board has also considered whether any further staged rating of the disability is warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board finds that the Veteran's PSTD symptoms have been consistent with a 70 percent rating for the entire relevant time period here on appeal.  The Veteran's key PTSD symptoms-particularly his passive suicidal ideation, depression and anxiety, intrusive thoughts and memories, sleep disturbances, and social isolation-have been longstanding in nature, and the record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Moreover, as explained above, symptoms warranting a 100 percent rating have not been shown.  Accordingly, staged ratings are not warranted and the 70 percent rating the Board has assigned is appropriate for the entire period here on appeal.

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2013).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id. 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's PTSD symptoms primarily involve suicidal ideation, depression, anxiety, intrusive thoughts and memories, sleep disturbances, nightmares, occupational impairment, anger, and social isolation.  Such impairment is specifically contemplated by the rating criteria, and the Veteran has been evaluated on that basis.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (criteria for 70 percent rating include symptoms such as "suicidal ideation . . . inability to establish and maintain effective relationships").  Further, 38 C.F.R. § 4.130 presents examples of symptoms, and in considering the Veteran's claim, the Board has considered his symptoms as well as his overall level of impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Hence, the rating criteria reasonably describe the Veteran's disability as they provide a suggested list of symptoms but include all psychiatric symptoms that contribute to the Veteran's level of impairment.  In short, there is no indication in the record that the average industrial impairment from the Veteran's PTSD would be in excess of that contemplated by the rating assigned; the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In summary, the evidence supports a rating of 70 percent, and no higher, for the Veteran's PTSD.  To that extent, the appeal is granted for the entire rating period on appeal.





ORDER

Since May 22, 2007, a rating of 70 percent, but no higher, is granted for PTSD, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran claims entitlement to service connection for bilateral patella chondritis.  Before this claim can be adjudicated, further development is required.

In July 2007, VA provided the Veteran with an examination for this claim, but did not obtain a medical opinion.  VA is obliged to provide a VA medical examination and/or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013). 

Here, the Veteran has a diagnosis of bilateral patella chondritis, and he credibly reports serving in the Infantry for 13 years, both on active duty and with the Army National Guard.  He reports that he incurred pain after strenuous activities and strain on his knees performing training and exercises.  Thus, there is an indication that the Veteran's current bilateral knee disability may be associated with his strenuous duties as an Infantry soldier, and a new VA medical examination with an opinion is required on this claim.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate his bilateral knee disability.  The claims file, to include any relevant records in Virtual VA or VBMS, should be made available to and be reviewed by the examiner prior to providing an opinion.

The examiner should elicit a full history from the Veteran regarding his physical duties in active service and in the Army National Guard.  

After a full review of the claims file and examination, the examiner should provide an opinion on the following question:

Is it at least as likely as not (i.e., is there a 50 percent chance or greater) that the Veteran's bilateral knee disability was due to wear and tear that occurred during Infantry training for 6 years of active duty and/or for approximately two weeks per year for 7 years of National Guard training?

In so opining, please accept as true the Veteran's statement that he had arthroscopic surgery on the left knee sometime in 1986 or 1987.  See Board Hearing Tr. at 3.

Please note that a large majority of the Veteran's records are missing.  The lack of records or treatment should not serve as rationale for an opinion.

A comprehensive explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Review the examination report to ensure it is in full compliance with the remand directives.  If any questions are not addressed or are inadequately addressed (i.e., a comprehensive rationale was not supplied), obtain addendum opinion(s) as necessary.

3.  Thereafter, readjudicate the issue on appeal, considering all pertinent evidence.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


